'   ....... ,···   ,.,




                                                                                                    .;· ;"'




IN THE SUPREME COURT OF THE STATE OF WASHINGTON



CRYSTAL RIDGE HOMEOWNERS ASSOCIATION,                      )
a Washington nonprofit corporation; J. ABULTZ, an          )
individual; LAURIE AND WILSON AMARAL,                      )
husband and wife, and the marital community                )
thereof; CRAIG ARNO, an individual; CARON                  )
BEAR, an individual; DAVID A. BENNETT, an                  )
individual; GLORIA BLADES, an individual; DUANE            )                       No. 89533-3
AND GWEN BOWMAN, husband and wife and the                  )
marital community thereof; THOMAS AND CYNDY                )                         En Bane
BOYER, husband and wife, and the marital                   )
community thereof; JEFF AND KERI BROWN,                    )
husband and wife, and the marital community                )                 Filed _ _F_EB_1_2_2_01_5_
thereof; DON COLEMAN, an individual; DON                   )
DACHENHAUSEN Ill and DAWN MONCALIERI;                      )
ANH-VIET AND LISA DANG, husband and wife,                  )
and the marital community thereof; BRAD AND                )
JULIE DELUCA, husband and wife, and the marital            )
community thereof; BELARMINO DIAZ, an                      )
individual; GARY J. AND JOHANN J. FELT;                    )
 NICHOLAS AND MYUNG FIX, husband and wife,                 )
and the marital community thereof; BARRY AND               )
 BONNIE FRETWELL, husband and wife, and the                )
 marital community thereof; TATSUICHIRO                    )
 FURUKAWA, an individual; J. CHRIS AND                     )
 MARGARET GAZEY, husband and wife, and the                 )
 marital community thereof; PHILLAND ANNE                  )
 MARIE HASTINGS, husband and wife, and the                 )
 marital community thereof; JEROME J. AND LINDA            )
 L. HODGES, husband and wife, and the marital              )
 community thereof; RAYMOND AND PAM                        )
 HUTCHINSON, husband and wife, and the marital             )
 community thereof; STEVE L. AND MANTI L.                    )
 JOLLENSTEN, husband and wife, and the marital               )
 community thereof; PETER AND BEVERLY                        )
 JOHNSON, husband and wife, and the marital                  )
Crystal Ridge Homeowners Ass'n et at. v. City of Bothell, No. 89533-3


community thereof; JAMES R. AND MAILLE A.                  )
KESSENICH, husband and wife, and the marital               )
community thereof; BRIAN AND KRISTI KING,                  )
husband and wife, and the marital community                )
thereof; JOHN AND VICKI KLEIN, husband and                 )
wife, and the marital community thereof; CORRIE            )
KRAP, an individual; JOHN AND DEBBIE LAMB,                 )
husband and wife, and the marital community                )
thereof; RICHARD R. AND JANET E. LARSON,                   )
husband and wife, and the marital community                )
thereof; JEFF LONGAKER, an individual; ROBERT              )
AND LYNNE LUCKEY, husband and wife, and the                )
marital community thereof; TOM MCKEY, an                   )
individual; PHYLLIS M. AND WAYNE MURPHY,                   )
husband and wife, and the marital community                )
thereof; MICHAEL A. MEYER, an individual;                  )
BRUCE AND KATHERINE NGYUEN, husband and                    )
wife, and the marital community thereof;                   )
CLIFFORD AND KATHLEEN O'CONNELL,                           )
husband and wife, and the marital community                )
thereof; JAZ JANG AND CHOON PARK; STEVEN                   )
J. PFISTER, an individual; RUSSELLAND                      )
 PAULINE PORTER, husband and wife, and the                 )
marital community thereof; LARRY AND JANICE                )
 RENDAHL, husband and wife, and the marital                )
community thereof; DIANE AND PAUL ROBERTS,                 )
 husband and wife, and the marital community               )
thereof; CRAID AND KAREN RENFROW, husband                  )
 and wife, and the marital community thereof;              )
 MARGARET ROMANO, an individual, AARON AND                  )
 SHAUNA RUCKMAN, husband and wife, and the                  )
 marital community thereof; FAYE N. SCANNELL,               )
 an individual, BEN AND JACLYN SETTER,                      )
 husband and wife, and the marital community                )
 thereof; STEVEN RUBENSTEIN AND MARIANNE                    )
 SHAW; JOHN AND KARIN SHIPMAN, husband                      )
 and wife, and the marital community thereof;               )
 MICHELE SINKULA, an individual; DONALD AND                 )
 MARILYN SIDES, husband and wife, and the                   )
 marital community thereof; JOHN SMITH, an                  )
 individual; RICHARD F. AND NORMA S. SMITH,                 )
 husband and wife, and the marital community                )
 thereof; SCOTT AND SHARI TRAIL, husband and                )
 wife, and the marital community thereof; JOHN              )
 TRAXLER, an individual; DEAN AND MARIE                     )

                                             2
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


VAUGHAN, husband and wife, and the marital                 )
community thereof; DIANE WING, an individual;              )
KENNETH AND LEA WOOD, husband and wife,                    )
and the marital community thereof; MARIA K.                )
WYATT, an individual,                                      )
                                                           )
              Respondents,                                 )
                                                           )
 v.                                                        )
                                                           )
 CITY OF BOTHELL, a municipal                              )
 corporation,                                              )
                                                           )
               Petitioner.                                 )
                                                           )


      WIGGINS, J.-We must decide whether the city of Bothell assumed

responsibility for maintaining a drainage pipe installed in Crystal Ridge, a residential

subdivision in Snohomish County. Crystal Ridge was developed from two residential

plats that Snohomish County approved in 1987. The area became incorporated into

the city of Bothell (City) in 1992. One of the plats contained a drainage easement

within a tract owned by the Crystal Ridge Homeowners Association (HOA). The plat

dedicated that drainage easement to Snohomish County. Ordinarily, approval of a plat

by a county constitutes acceptance by the county of any easements dedicated therein.

The City, however, argues that the disputed drainage pipe is outside the scope of the

drainage easement that the City inherited from Snohomish County.

       We disagree and hold that the only reasonable interpretation of the Crystal

Ridge plat is that Snohomish County-and therefore the City-assumed responsibility

for maintaining the drainage pipe. We therefore affirm the trial court's grant of

summary judgment in favor of respondents.



                                             3
Crystal Ridge Homeowners Ass'n et a/. v. City of Bothell, No. 89533-3


                                         FACTS

       In 1987, Snohomish County approved development of two residential plats

collectively called Crystal Ridge. At the time, the area encompassing Crystal Ridge

was part of unincorporated Snohomish County (County). In 1992, five years after the

Crystal Ridge plats were approved, the area became incorporated into the City.

       Naturally occurring wet soil conditions posed a substantial challenge to the

development of Crystal Ridge. In his decision approving the Crystal Ridge plats, the

County's hearing examiner, John E. Galt, noted three potential sources for the

saturated soil in his findings: (1) "subsurface water," or groundwater, that "has been

stored in porous soil layers upslope of the site," (2) "septic tank drainfields in the

development upslope," and (3) "leakage from storm drains or water lines." Decision

of Hr'g Exam'r at 3. To alleviate these wet soil conditions, consulting geotechnical

engineer Dr. Gordon Denby stated in his report to the hearing examiner that "an

interceptor trench or trenches along the west property line would be necessary in

order to intercept the groundwater flow and dewater the site so that residential

construction could occur." /d. The trench would have to be "as much as 12 feet deep

in order to accomplish the desired purpose." /d. The hearing examiner included the

following conclusion in his decision:

       The most critical issue involved in the instant proposal is subsurface and
       surface drainage. The simple reality is that this site is not your typical
       piece of property and that typical drainage standards would probably not
       adequately protect the public use and interest. ... The recommendations




                                             4
Crystal Ridge Homeowners Ass'n et a/. v. City of Bothell, No. 89533-3


        made by [Dr. Denby] should be made mandatory conditions of project
        approval.

/d. at 7.

        To this end, the hearing examiner required the developer to install an

underground pipe to intercept and divert water away from the site. The interceptor

pipe was placed 11 feet underground in an area labeled "Tract 999" on the plat.

Groundwater captured by the interceptor pipe was directed to a pond on adjacent

private property.

        The recorded plat showed that Tract 999 would be owned by the HOA subject

to an easement described as a "25' sanitary sewer (A.W.D.) and drainage easement."

The plat further provided that "drainage easements designated on this plat are hereby

reserved for and granted to Snohomish County for the right of ingress and egress for

the purpose of maintaining and operating stormwater facilities." Tract 999 contained

two buried pipes located in the same trench: a sewer pipe belonging to the Alderwood

Water District (the "A.W.D." referenced in the above-quoted description of Tract 999)

and the interceptor pipe.

        In 2010, the HOA and several individual homeowners (respondents) sued the

City, alleging that the interceptor pipe had failed and damaged several properties

within the development. 1 Respondents moved for summary judgment, seeking a

declaratory judgment that the City, as successor to the County, was responsible for

maintaining the interceptor pipe. The City filed a cross motion for summary judgment,



1
  Respondents also asserted claims of negligence, inverse condemnation, trespass, and
nuisance, but none of these claims are at issue in this appeal.


                                             5
Crystal Ridge Homeowners Ass'n et at. v. City of Bothell, No. 89533-3


seeking a declaratory judgment that the HOA was responsible for the interceptor pipe.

The trial court denied the City's motion and granted summary judgment in favor of

respondents. The trial court then certified the issue to the Court of Appeals, which

affirmed the trial court's ruling in favor of respondents. Crystal Ridge Homeowners

Ass'n v. City of Bothell, noted at 175 Wash. App. 1047, 2013 WL 3872223.

                                          ANALYSIS

         Dedications of land to public entities like the County and the City are controlled

by chapter 58.17 RCW (subdivision act), which governs plats, subdivisions, and

dedications. The legislature enacted the current iteration of the subdivision act in

1969. 2 The act's express purpose is, among other things:

         to regulate the subdivision of land and to promote the public health,
         safety and general welfare in accordance with standards established by
         the state to prevent the overcrowding of land; ... to promote effective
         use of land; to promote safe and convenient travel by the public on
         streets and highways; ... to facilitate adequate provision for water,
         sewerage, parks and recreation areas, sites for schools and
         schoolgrounds and other public requirements; . . . to provide for the
         expeditious review and approval of proposed subdivisions which
         conform to zoning standards and local plans and policies; [and] to
         adequately provide for the housing and commercial needs of the citizens
         of the state ....

RCW 58.17.010 (emphasis added).

         The subdivision act also sets forth the requirements for a statutory dedication:

         "Dedication" is the deliberate appropriation of land by an owner for any
         general and public uses, reserving to himself or herself no other rights
         than such as are compatible with the full exercise and enjoyment of the
         public uses to which the property has been devoted. The intention to
         dedicate shall be evidenced by the owner by the presentment for filing
         of a final plat or short plat showing the dedication thereon; and, the



2
    See LAWS OF 1969, 1st Ex. Sess., ch. 271.

                                                6
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


       acceptance by the public shall be evidenced by the approval of such plat
       for filing by the appropriate governmental unit.

RCW 58.17.020(3).

       The parties do not dispute that such a statutory dedication of Tract 999's

drainage easement occurred, 3 nor do they dispute that the County accepted this

dedication. 4 Rather, the dispute centers on two issues: the scope of the drainage

easement and the associated dedication, and whether interpreting the easement to

include the interceptor pipe would run afoul of the restrictions on the use of public

funds contained in article VIII, section 7 of the Washington Constitution. We decline

to reach the latter argument because the City failed to raise it prior to filing its petition

for review.

       The remaining issue, whether the drainage easement includes the interceptor

pipe, is essentially a matter of plat interpretation. Specifically, the City argues that the

interceptor pipe does not fall within the scope of the drainage easement and that the

interceptor pipe therefore was not dedicated to the County. Consequently, the City

claims neither the County nor the City ever accepted responsibility for maintaining the



3
  Because a statutory dedication occurred, we need not address the common-law-dedication
argument presented in the City's petition for review. Indeed, respondents never asserted
common-law dedication before the trial court. The City first set up this straw man before the Court
of Appeals, which properly dismissed it by noting that "this argument rests on the City's premise
that there was no statutory dedication .... " Crystal Ridge, 2013 WL 3872223, at *5.
4
  Here, acceptance of the Crystal Ridge plats is evidenced by the signatures that appear on the
plats. Specifically, the plat for Crystal Ridge's Division 2, which includes Tract 999, bears the
signatures of Snohomish County's Director of Public Works, Director of Department of Planning
and Community Development, and County Council Chairman. Each of those officials certified that
they reviewed and approved the plat. The plat further bears the signature of the County Auditor,
certifying that the plat had been filed, and the County Treasurer, certifying that property taxes had
been paid.


                                                 7
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


interceptor pipe. We disagree and hold that the County-and therefore the City-

assumed responsibility for maintaining the interceptor pipe as part of Tract 999's

drainage easement.


I. Plat Interpretation

       A "plat" is "[a] map describing a piece of land and its features, such as

boundaries, lots, roads, and easements." BLACK's LAW DICTIONARY 1337 (1Oth ed.

2014). In construing easements in a plat, the dedicator's intent controls. Roeder Co.

v. Burlington N., Inc. 105 Wash. 2d 269, 273, 714 P.2d 1170 (1986). We determine intent

from the marks and lines on the plat itself. /d. If the plat is ambiguous as to the

dedicator's intent, courts may consider surrounding circumstances, id., including

extrinsic evidence. Rainier View Court Homeowners Ass'n         v. Zenker, 157 Wash. App.
710, 720, 238 P.3d 1217 (201 0). Here, no ambiguity surrounds the easement in

question. Moreover, even if we were to read the plat as ambiguous and consider

extrinsic evidence, the City's attempts to disclaim responsibility for the interceptor pipe

would fail.

   A. Intrinsic Evidence

       The intrinsic evidence unambiguously demonstrates that the drainage

easement contained on the plat includes the interceptor pipe. The plat shows that

Tract 999 contains a "25' sanitary sewer (A.W.D.) and drainage easement." Three of

the plat's four pages include the following text in bolded letters: "Drainage easements

designated on this plat are hereby reserved for and granted to Snohomish County for




                                             8
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


the right of ingress and egress for the purpose of maintaining and operating

stormwater facilities." This comports with the general rule that the burden of

maintaining an easement lies with the holder of that easement rather than the owner

of the servient property. E.g., Camus v. Culpepper, noted at 157 Wash. App. 1046, 2010
WL 3420379, at *5 ("Generally, the duty to maintain an easement is on the owner of

the dominant estate."). 5 Because the County assumed responsibility for maintaining

the Tract 999 drainage easement, it necessarily follows that if the interceptor pipe falls

within the scope of that easement, the City-as successor in interest of the County-

has responsibility for maintaining the interceptor pipe. 6

       The parties in this case do not dispute that the interceptor pipe is buried in Tract

999 or that the pipe serves the purpose of drainage. Although no pipes appear on the

face of the plat, the record establishes that the drainage easement contains only two




5See also 25 AM. JUR. 2o Easements and Licenses§ 72 (2014) ("Whether by agreement or a
common-law right or duty, the owner of an easement must keep it in repair. The owner of the
servient tenement ordinarily is under no duty to maintain or repair it, in the absence of an
agreement imposing such a duty." (footnotes omitted)).
6
  The dissent asserts that the drainage easement merely granted the County a right of access.
Dissent at 5. Neither party has ever advanced this argument. The City has argued that the
dedication does not include the interceptor pipe at all because the pipe is not a stormwater facility;
it has not advanced an alternative argument that the easement does cover the interceptor pipe
but that the easement bestowed only a limited right of access with no attendant maintenance
duties. The intent of the dedicator controls the scope of the easement, and the record contains
no support for the argument that the dedicator intended (or even contemplated) that any entity
other than the County would maintain the pipe. Certainly, nothing in the record suggests that the
plat's drafters intended for the HOA to assume responsibility for maintaining the pipe, as the City
argues. What would be the point of granting the County a drainage easement in Tract 999 for the
purpose of maintenance without expecting the County to maintain the only drainage facility inside
the tract? None.




                                                  9
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


pipes: the interceptor pipe and the AI derwood Water District sanitary sewer pipe. 7

Because the plat expressly dedicated the only other pipe within the easement-the

sanitary sewer pipe-to the Alderwood .Water District rather than the County, the

interceptor pipe is the only drainage facility located within Tract 999 that could possibly

have been dedicated to the County. Consequently, the only reasonable construction

of the "drainage easement" shown in Tract 999 on the face of the plat is that the

easement includes the interceptor pipe. The words and markings on the plat

document thus establish that the dedicator intended to convey responsibility for the

interceptor pipe to the County.

       The City seizes on two words in the plat-"stormwater facilities"-to argue that

the plat drew a distinction between "stormwater facilities" and "groundwater facilities."

According to the City, the County assumed responsibility for maintaining only

"stormwater facilities" while maintenance of "groundwater facilities" remained the duty

of the HOA. We will not read the City's proposed distinction into the Crystal Ridge plat.

Nothing in the plat indicates that the HOA reserved the right to maintain groundwater

facilities, and a stormwater/groundwater distinction appears neither in the plat nor in

the contemporaneous documents in the appellate record. We will not read a distinction

into the plat where the record is completely devoid of evidence suggesting that the


7 The City argued before the Court of Appeals that they had not "heard" of the interceptor pipe
prior to 2008. This is untrue. The hearing examiner required the construction of the pipe in his
1984 decision, which the Examiner sent not only to multiple county officials and agencies, but
also to the City itself. Similarly, we reject the City's attempts to attach significance to the pipe's
absence from the face of the recorded plat. As noted above, the plat does not depict any pipes at
all in Tract 999 or in any of the other drainage and sewage easements that appear on the plat.
Regardless, the hearing examiner's decision, combined with the plat's clear dedication of the
Tract 999 drainage easement to the County, sufficed to place the City on notice of its responsibility
for maintaining the pipe.

                                                 10
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


plat's drafters contemplated the distinction. Cf. Hollis v. Garwa/1, Inc., 137 Wash. 2d 683,

696-97, 974 P.2d 836 (1999) (rejecting a party's interpretation of a restrictive covenant

contained in a plat because adopting the interpretation "would require this court to

redraft or add to the language of the covenant").

    B. Extrinsic Evidence

       Even assuming for the sake of argument, however, that the plat is ambiguous

regarding whether the easement includes "groundwater" facilities, the extrinsic

evidence contradicts the City's argument. The Snohomish County Code (SCC) at the

time of the dedication specifically provided that drainage facilities "shall" be dedicated

to the county where private maintenance would be inadequate. Here, the engineers'

unrefuted declarations confirm that private maintenance of such a pipe would likely

be inadequate and undesirable. Indeed, Theodore Trepanier, one of the engineers

who worked on the platting of Crystal Ridge, stated in his declaration:

               Based on my personal knowledge, during the years that Crystal
       Ridge Division No. 2 was built and accepted, the County wanted to have
       control of all the retention/detention systems and their accompanying
       drainage structures .... The easements were required by the County so
       that it had the unquestionable ability to perform maintenance and repairs
       on these types of facilities) 81

       Given the likely inadequacy of private maintenance, adopting the City's narrow

construction of the easement would defeat the subdivision act's express goals of


8
  The City strongly objects to this portion of the declaration, arguing that the court cannot rely on
a declaration by a third party to divine the county's intent as to this particular project in 1987. We
disagree for the reasons stated by the trial court during its oral ruling on summary judgment:
"[Trepanier] can't testify as to the internal intent of the county, but he can certainly testify as to
what was the observable policy and actions of the county. No one's come in and said no, we never
did that, et cetera, and it stands unrebutted."




                                                 11
Crystal Ridge Homeowners Ass'n et at. v. City of Bothell, No. 89533-3


"facilitat[ing] adequate provision for water [and] sewerage" and "promot[ing] the public

health, safety and general welfare." RCW 58.17.01 0. We therefore decline to give the

scope of the easement the unduly narrow construction proposed by the City. 9

         The City's disclaimer of the interceptor pipe as a groundwater facility also fails

for practical reasons. The record shows that the interceptor pipe was not designed to

drain solely groundwater or stormwater, nor did it exist in a vacuum that permitted it

to collect only "groundwater" without "stormwater." Dr. Denby, the supervising

geotechnical engineer who surveyed the property in 1984, testified that the purpose

of the pipe was to drain both groundwater and stormwater runoff from west of the

development. The hearing examiner's decision recognized that the "most critical issue

involved in the instant proposal is subsurface and surface drainage." Decision of Hr'g

Exam'r at 7 (emphasis added).

         Geotechnical reports adopted by the hearing examiner likewise recognize that

the drainage issues stemmed not only from groundwater, but also from infiltrating



9
    Moreover, the   sec itself contemplated a broad construction of "storm and surface water":
         "Storm and Surface Water Management Facilities and Features", as used in this
         chapter, shall mean any facility, improvement, development, property or interest
         therein, made, constructed, or acquired for purpose of controlling, or protecting life
         or property from, any storm, waste, flood or surplus waters wherever located within
         the county, and shall include but not be limited to the improvements and authority
         described in RCW 86.12.020 and Chapters 86.13 and 86.15 RCW.

Former SCC 25.02.080 (1983) (emphasis added). The emphasized text above illustrates the
breadth of the meaning of "stormwater" in the SCC. A "surplus" is "the amount that remains
when use or need is satisfied." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2301 (2002).
If this provision were meant to apply only to "surface water" as opposed to "groundwater," then
it would not have to include the additional references to "storm," "surplus," and other waters
"wherever located." Under the SCC, then, a pipe that controls excess water qualifies as a
stormwater facility wherever that water is located, including underground.


                                                  12
Crystal Ridge Homeowners Ass'n et a/. v. City of Bothell, No. 89533-3


rainwater and leaking municipal storm drains from upslope properties. In making

recommendations to the developer, the supervising geotechnical engineer referred to

an "efficient comprehensive drainage system" to deal with wet site conditions from all

sources. Thus, regardless of whether one can conceptually distinguish "stormwater"

from "groundwater," the fact remains that the disputed interceptor pipe would be

collecting both, and the City fails to cite any evidence in the record showing that any

of the individuals involved in the initial development of Crystal Ridge contemplated

such a distinction.

   C. Drainage Disclosure

       The "Drainage Disclosure" dated November 9, 1987 does not alter this result.

That document requires subsequent owners of the individual lots in Crystal Ridge to

be notified that "[s]ubstantial surface and subsurface drainage controls have been

necessary in the development of the subject property and that special and/or

extraordinary drainage controls may be necessary on individual lots." The City urges

us to read this disclosure as warning subsequent Crystal Ridge homeowners that

they were responsible, as members of the HOA, for maintaining the interceptor pipe

in Tract 999. This is incorrect. The disclosure notifies individual future homeowners

that they may have to take extraordinary drainage precautions on their own lots to

supplement existing drainage facilities, not that they were responsible for maintaining

drainage facilities that had already been placed. As with the original plat, adopting the

City's interpretation of the disclosure document would both run counter to the




                                             13
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


document's plain meaning and read Tract 999's drainage easement out of the Crystal

Ridge plat. 10

     D. The Snohomish County Code

       The City also notes that the relevant portions of the                 sec    list several

prerequisites that must be met before the County accepts responsibility for

maintaining a drainage system and that those requirements were never met at Crystal

Ridge. But the     sec   also mandates additional steps if the County is           not   going to

maintain a drainage system, 11 and the record contains no evidence suggesting that

those requirements were met either. Thus, the fact that additional requirements

appear in the    sec is not helpful in determining the issue before us.
     E. Conclusion on Plat Interpretation

        The County accepted, via the signatures of several of its public officials

including the director of public works, that "drainage easements designated on this

plat are hereby reserved for and granted to Snohomish County for the right of ingress

and egress for the purpose of maintaining and operating stormwater facilities."

Regardless of whether we limit our inquiry to the contents of the plat or examine




10
   The City's interpretation of the drainage disclosure also runs counter to RCW 58.17 .165, which
provides that dedications "shown on the face of the plat shall be considered to all intents and
purposes as a quitclaim deed .... "The developer of Crystal Ridge thus quitclaimed maintenance
rights to the easement contained within Tract 999, and the drainage disclosure that does not
purport to alter the parties' rights and responsibilities cannot suffice to undo that quitclaim.
11
  Specifically, the former sec required the developer applicant to make arrangements with the
property owners for assumption of maintenance within two years and the county director of the
department of public works must have approved those arrangements. Former sec 24.28.080
(1983).




                                               14
Crystal Ridge Homeowners Ass'n eta!. v. City of Bothell, No. 89533-3


extrinsic evidence, the only reasonable interpretation of the plat is that the drainage

easement in Tract 999 includes the interceptor pipe. 12


II. The Washington Constitution

       The City argues that were it required to maintain the interceptor pipe, the

resulting expenditure would constitute the gifting of public money to private parties in

violation of article VIII, section 7 of the Washington Constitution. We will not reach the

merits of this argument because the City failed to raise it prior to filing its petition for

review. The City did not mention article VIII, section 7 in its cross motion for summary

judgment before the superior court. Indeed, aside from a single passing remark in its

opening Court of Appeals brief, the City never once raised this issue before either the

superior court or the Court of Appeals. This court generally does not consider issues,




12
  The Washington State Association of Municipal Attorneys (WSAMA) filed an amicus brief
warning of a parade of horribles that would follow if we affirm the Court of Appeals decision.
According to WSAMA, if the City "becomes responsible for a groundwater facility over which
neither it nor Snohomish County had direct knowledge and did not expressly accept-just
because it exists-that same thing could happen to any county, city or town." Amicus Br. of
WSAMA in Supp. of City of Bothell at 1-2.

         These concerns are misplaced. The City is not responsible for maintaining the interceptor
pipe "just because it exists;" they are responsible for maintaining it because that is the only
reasonable interpretation of the disputed plat. The plat clearly shows a drainage easement within
Tract 999, and the record contains no indication that Tract 999 contains any drainage facility of
any type aside from the interceptor pipe and the A.W. D. sanitary sewer pipe. If we were to exclude
the interceptor pipe from the scope of the easement, we would effectively be reading the "drainage
easement" out of the plat. Moreover, the City-as successor in interest to the County-did have
knowledge of the interceptor pipe through the record before the hearing examiner. Finally, our
holding is narrower than WSAMA fears. We do not hold that plats cannot distinguish between
stormwater and groundwater facilities; we simply hold that this particular plat did not make that
distinction and that reading such a distinction into this plat would be inappropriate under the
particular circumstances of this case.




                                                15
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3


even constitutional ones, raised first in a petition for review, State       v.   Benn, 161 Wash. 2d
256, 262 n.1, 165 P.3d 1232 (2007), and we decline to do so now.

       Before it sought review with this court, the City's only reference to article VIII,

section 7 appeared in the section of its Court of Appeals brief discussing whether a

common-law dedication of the pipe occurred. The City argued that because it never

accepted a common-law dedication of the pipe, the City never assumed responsibility

for the pipe's maintenance. The City referenced article VIII, section 7 not as part of an

independent argument, but only as support for its assertion that because the

interceptor pipe benefited private parties, the City could never have accepted a

dedication of the pipe under common law. 13 In this context, the City's offhand remark

cannot reasonably be construed as raising the issue before the Court of Appeals-

and indeed, the Court of Appeals did not address article VIII, section 7 in its opinion.

       '"[N]aked castings into the constitutional sea are not sufficient to command

judicial consideration and discussion."' In re Rosier, 105 Wash. 2d 606, 616, 717 P.2d
1353 (1986) (quoting United States v. Phillips, 433 F.2d 1364, 1366 (8th Cir. 1970)).

Because the City failed to raise this issue below, we decline to address it now. 14


13
   As noted above, the City's common-law-dedication argument was itself a non sequitur;
respondents never raised common-law dedication because the drainage easement satisfied the
statutory dedication requirements.
14
  The court grants in part and denies in part the City's "Motion to Strike Portions of Respondents'
Supplemental Brief and New Document Attached as an Exhibit to Respondents' Supplemental
Brief." The motion is granted with respect to striking Exhibit A and references to it in respondents'
supplemental brief, as respondents provided no justification for failing to submit this document to
the trial court so that it would be part of the record on appeal. The motion is denied in all other
respects. The City challenges several statements that it characterizes as "factual assertions that
are not supported by any citation to the record." But viewed in context, each of the challenged
statements is either a proper inference or argument based on factual assertions that respondents
did, in fact, support with citations to the record.


                                                 16
Crystal Ridge Homeowners Ass'n et at. v. City of Bothell, No. 89533-3


                                        CONCLUSION

       For the reasons stated above, we agree with the superior court and the Court

of Appeals that the City is responsible for maintaining the interceptor pipe. We

therefore affirm.




         We construe the City's second motion        to strike, challenging portions of respondents'
answer to the City's first motion to strike, as a   reply in support of its first motion to strike. The
challenged portions of the respondents' answer      played no role in our determination of the merits
of this case, and we need not address it. To the    extent the second motion to strike is considered
pending, it is denied.

                                                17
Crystal Ridge Homeowners Ass'n eta/. v. City of Bothell, No. 89533-3




      WE CONCUR.




                                                                       /




 ~~t-.g·




                                            18
Crystal Ridge Homeowners Ass 'n et al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)




                                     No. 89533-3



       GORDON McCLOUD, J. ( dissenting)-The developer here dedicated a 25-

foot easement to Snohomish County (County) "for the right of ingress and egress

for the purpose of maintaining and operating stormwater facilities." Clerk's Papers

(CP) at 46-48 (emphasis omitted).         The city of Bothell (City) accepted this

dedication, along with its obligations. CP at 45.         The question that we must

resolve here is the scope of this dedication "of ingress and egress": specifically,

whether or not this dedication included an obligation to maintain the interceptor

pipe that the hearing examiner in 1984 required the developer to install 11 feet

underground as a condition of development.

       The majority concludes as a matter of law that the scope of this dedication to

the City includes the obligation to maintain the interceptor pipe. I agree with the

majority that the plat language unambiguously gives the City access to whatever

the easement contains. But I disagree with the majority's conclusion that the plat

language and undisputed evidence unambiguously demonstrate that the developer

                                            1
Crystal Ridge Homeowners Ass 'n et al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



intended to impose a duty on the City to maintain the interceptor pipe at issue and

that that is what the City accepted. Instead, neither the plat nor any other evidence

shows that the City at any time affirmatively assumed a duty to maintain this pipe,

and I find no basis to infer such a duty. I would therefore reverse. I respectfully

dissent.

      l.     STANDARDOFREVIEW

       We review a summary judgment order de novo. LaCoursiere v. Camwest

Dev., Inc., 181 Wash. 2d 734, 740, 339 P.3d 963 (2014).            Summary judgment is

appropriate when, viewing the facts in the light most favorable to the nonmoving

party and drawing all reasonable inferences in that party's favor, no genuine issue

of material fact exists and the moving party is entitled to judgment as a matter of

law. Id.

       II.    RULES GOVERNING CONTRACT AND PLAT INTERPRETATION

       A statutory dedication operates by way of grant.          Kiely v. Graves, 173
Wash. 2d 926, 932, 271 P.3d 226 (2012). A dedication of an easement occurs when

the grant specifies the dedication for a particular purpose. Id.         In Washington,

RCW 58.08.015 governs a statutory dedication. This provision states,

       Every donation or grant to the public, or to any individual             or
       individuals, religious society or societies, or to any corporation      or
       body politic, marked or noted as such on the plat of the town,          or
       wherein such donation or grant may have been made, shall                be
                                            2
Crystal Ridge Homeowners Ass 'n et al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



      considered, to all intents and purposes, as a quitclaim deed to the said
      donee or donees, grantee or grantees, for his, her or their use, for the
      purposes intended by the donor or donors, grantor or grantors, as
      aforesaid.

RCW 58.08.015.

      Matters of plat interpretation depend on the donor's intent. See Roeder Co.

v. Burlington N, Inc., 105 Wash. 2d 269, 273, 714 P.2d 1170 (1986). The court

generally determines donor's intent from the face of the dedication; Washington

courts do not consider extrinsic evidence to determine donor intent if a plat's plain

language is unambiguous. Sunnyside Valley Irrig. Dist. v. Dickie, 149 Wash. 2d 873,

880, 73 P.3d 369 (2003) (citing Zobrist v. Culp, 95 Wash. 2d 556, 560, 627 P.2d 1308

(1981)). If the plat's language is ambiguous, however, then the court may consider

extrinsic evidence to ascertain the parties' intent at the time that they executed the

plat: "If ambiguity exists, extrinsic evidence is allowed to show the intentions of

the original parties, the circumstances of the property when the easement was

conveyed, and the practical interpretation given the parties' prior conduct or

admissions." Id. (citing City of Seattle v. Nazarenus, 60 Wash. 2d 657, 665, 374 P.2d
1014 (1962)).

       III.   THE PLAT'S PLAIN LANGUAGE IMPOSES           No DUTY To MAINTAIN THE
              INTERCEPTOR PIPE




                                            3
Crystal Ridge Homeowners Ass 'net a!. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



      The homeowners sought a declaratory judgment that based on the recorded

plat's plain language, the City, "'upon annexing the area of the Crystal Ridge

development from Snohomish County, assumed responsibility for inspecting and

maintaining the drainage system, including the interceptor trench between the

Brentwood Heights and Crystal Ridge developments."' CP at 637, 837. They

prevailed in the trial court and on appeal. Crystal Ridge Homeowners Ass 'n v. City

ofBothell, noted at 175 Wash. App. 1047 (2013).

      The majority affirms, reasoning that "no ambiguity surrounds the easement

in question," majority at 8, and holding t}:lat "the only reasonable interpretation of

the Crystal Ridge plat is that the County-and therefore the City-assumed

responsibility for maintaining the drainage pipe." Majority at 3. The heart of the

majority's analysis is "[b]ecause the County assumed responsibility for

maintaining the Tract 999 drainage easement, it necessarily follows that if the

interceptor pipe falls within the scope of that easement, the City-as successor in

interest of the County-has responsibility for maintaining the interceptor pipe."

Majority at 9.

       I agree with the majority's premises but not with its conclusion. To be sure,

there is no dispute that the interceptor pipe is located within the 25-foot easement.

CP at 324.        And, surely, the plat states, "'DRAINAGE EASEMENTS

                                           4
Crystal Ridge Homeowners Ass 'n et al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



DESIGNATED ON TI-IIS PLAT ARE HEREBY RESERVED FOR AND

GRANTED TO SNOHOMISH COUNTY FOR THE RIGHT OF INGRESS AND

EGRESS FOR THE PURPOSE OF MAINTAINING AND OPERATING

STORMWATER FACILITIES.'" CP at 640.

      But all that this language unambiguously shows is that when the City

accepted the dedication, it received "the right of ingress and egress," meaning the

right to access stormwater facilities located within all the easements on the plat.

"Ingress and egress" is followed by the language "for the purpose of maintaining

and operating stormwater facilities."        That latter phrase is descriptive, not

prescriptive; that is, it describes the scope of the City's right but imposes no

additional duty. "'[W]hen the intention of the owner to dedicate is clear, manifest,

and unequivocal, ... it becomes effective for that purpose."' City of Spokane v.

Catholic Bishop of Spokane, 33 Wash. 2d 496, 503, 206 P.2d 277 (1949) (quoting

Corning v. Aldo, 185 Wash. 570, 576, 55 P.2d 1093 (1936)). Although the holder

of the easement-the City-has a duty to maintain the easement, its duty applies

only to maintaining the easement for the purpose for which it was granted. Thus,

because the easement addresses only access, the City's duty, based on the plat's

plain language, extends only to maintaining a right of access. The plat on its own

does not unambiguously place a duty to maintain that interceptor pipe on the City.

                                            5
Crystal Ridge Homeowners Ass 'net al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



Instead, it is silent about the duty to maintain that pipe.      Therefore, summary

judgment in favor of the homeowners based on the plat language was improper.

        The majority seems to assume that access would be irrelevant if the City did

not also have a duty to maintain. Majority at 9. That might be true. But it does

not necessarily follow that we can therefore infer from the plat itself, as opposed to

some other source, the duty to maintain. Instead, as discussed in Part IV below,

there were specific steps that the law prescribes to impose such a duty-steps that

no party took.

        IV.   THE UNDISPUTED EVIDENCE SUPPORTS SUMMARY JUDGMENT IN
              FAVOR OF THE CITY, NOT THE HOMEOWNERS

        Because the plat language does not unambiguously answer the question of

whether the donor intended to convey, and the County intended to accept, the duty

to maintain the interceptor pipe, we may consider extrinsic evidence about "the

intentions of the original parties, the circumstances of the property when the

easement was conveyed, and the practical interpretation given the parties' prior

conduct or admissions." Sunnyside Valley, 149 Wash. 2d at 880 (citing Nazarenus,
60 Wash. 2d at 665).

        The City points to the following evidence extrinsic to the plat to try to show

that the homeowners, not the City, are responsible for maintaining the interceptor

p1pe:
                                           6
Crystal Ridge Homeowners Ass 'net al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



      [T]he trench is not defined as a public system in the City's (or the
      County's) codes, rules and regulations; the City has never in the past
      maintained this private structure/system (nor did the County when the
      Property was under Snohomish County's jurisdiction); nor would it
      benefit the public to do so as the interceptor trench only aids private
      property.

CP at 315. We address each in turn.

      To support its first contention, the City points to the plat's language and

argues that "the interceptor trench does not meet the definition of 'stormwater

facility' under any applicable code or regulation." CP at 324. But this argument

depends on reading the plat's language to impose on the City an obligation to

maintain "stormwater facilities." As discussed above, the plat's language imposes

no duty to maintain. Thus, this argument is not sufficient to support summary

judgment in the City's favor.

       To support the City's second argument, that it never maintained or inspected

the pipe, the City cites the "Drainage Disclosure" and also the requirements in the

former Snohomish County Code (SCC) for assuming responsibility for maintaining

the interceptor pipe. 1 CP at 326-31, 333.




       1
        The City also cites the County's "1979 Drainage Procedures Manual,"
which cites the SCC. CP at 329-30.

                                             7
Crystal Ridge Homeowners Ass 'net al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



      I agree with the majority that the "Drainage Disclosure" imposes no duty on

the homeowners to maintain the interceptor pipe. Majority at 13. But I disagree

with the majority's application ofthe   sec.
      Both state law and the SCC contain requirements for a dedication.          See

RCW 58.17.020(3); former SCC 24.28.040 (1983). We apply the ordinances and

law in effect at the time that a party files an application for a preliminary plat. 2

HJS Dev., Inc. v. Pierce County, 148 Wash. 2d 451, 483, 61 P.3d 1141 (2003) (citing

Friends of the Law v. King County, 123 Wash. 2d 518, 522, 869 P.2d 1056 (1994)).

As this court stated in HJS Development, local governments are "solely responsible

for preliminary plat and final plat approvals, and may adopt regulations or

condition such approvals to mitigate problems caused by a development." Id. at

481 & n.127, 61 P.3d 1141 (2003). Local governments may supplement state

platting laws for the public health, safety, and welfare. 3 Id. at 481 n.128.

       As the majority explains, the parties do not dispute that the County accepted

a statutory dedication of the easement. Majority at 7. I agree with the majority


       2
         Accordingly, the City's argument in its cross motion for summary
judgment that "under the City's current codes, the interceptor trench is not the kind
of pipe that the City would take over for maintenance responsibility" is not helpful.
CP at 338.
       3
         The parties do not challenge the former SCC's requirements for plat
dedication.
                                            8
Crystal Ridge Homeowners Ass 'n eta!. v. City ofBothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



that no evidence shows that the County, at the time of dedication, fulfilled either

the requirements to accept responsibility to maintain the interceptor pipe or the

requirements to decline responsibility to maintain .the pipe. Majority at 14; see

former   sec 24.28.040,   .080 (1983). And, as discussed above, the recorded plat

does not show that the City accepted the pipe as its property as part of the

dedication-it accepted only a right of access. None of the evidence extrinsic to

the plat that the City cites demonstrates conclusively that it intended, or did not

intend, to accept responsibility for maintaining the pipe as part of the dedication.

       The majority cites former SCC 24.28.040 and Trepainer's declaration to

conclude that because private maintenance of the pipe "would likely be inadequate

and undesirable," the drainage facilities were dedicated to the County. Majority at

10-11.     Once again, I agree with the majority's premise-here, that the City

submitted evidence showing that private maintenance would be a bad policy-but

not with its conclusion that we can therefore infer a dedication to the City from a

silent plat.

         The majority's analysis of this issue turns on the notion that former SCC

24.28.040 requires County maintenance where private maintenance would likely

be inadequate. Former SCC 24.28.040 does say that, but only as an introduction to




                                           9
Crystal Ridge Homeowners Ass 'net al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



the mandatory prerequisites to the County undertaking that responsibility. Former

sec 24.28.040, in its entirety, states,
            Drainage Facilities shall be dedicated to the County where the
      Director determines that such facilities either are appropriately a part
      of a county maintained regional system or are unlikely to be
      adequately maintained privately.
            The County shall assume the operation and maintenance
      responsibility of retention/detention or other drainage conveyance
      systems and drainage treatment/abatement facilities proposed for
      county maintenance in an approved detailed drainage plan after the
      expiration of the two (2) year maintenance period if:
            (1) All of the requirements of Chapter 24.20 have been fully
      complied with; and
            (2) The facilities have been inspected and approved by the
      Director after two (2) years of operation in accordance with the
      Procedures Manual; and
            (3) All necessary easements entitling the County to properly
      operate and maintain the facility have been conveyed to the County
      and recorded with the Snohomish County Auditor; and
            (4) The applicant has supplied to the County an accounting
      of maintenance expenses for the permanent drainage facilities up to
      the end of the two year period.
             (5) The applicant pays the County an Operation and
      Maintenance assessment based on a ten (10) year prorated cost to
      operate and maintain the permanent drainage facilities constructed by
      the applicant.

CP at 687.

       We apply the same rules of statutory construction "to municipal ordinances

[that we apply] to state statutes." World Wide Video, Inc. v. City of Tukwila, 117
Wash. 2d 382, 392, 816 P.2d 18 (1991) (quoting City of Spokane v. Fischer, 110
Wash. 2d 541, 542, 754 P.2d 1241 (1988)). To interpret a statutory provision's plain
                                           10
Crystal Ridge Homeowners Ass 'n et al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



meaning, we look to the provision's text, in addition to "the context of the statute

in which that provision is found, related provisions, and the statutory scheme as a

whole."      Christensen v. Ellsworth, 162 Wash. 2d 365, 373, 173 P.3d 228 (2007)

(quoting Dep't of Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-12,43 P.3d

4 (2002)).

      The majority focuses on the first paragraph of former SCC 24.28.040 to the

exclusion of the rest of the provision. That first paragraph on its own, however,

lacks operative force. A complete reading of SCC 24.28.040(1) through (5) shows

that the prerequisites to accepting a dedication are mandatory-the County

assumes that responsibility only "if' those prerequisites are met. And they all must

be met-all but number five are joined with the conjunction "and." As stated

above, no evidence shows that the City met five, or even four, of the prerequisites

to assuming the responsibility to operate and maintain the drainage pipe. When we

read former    sec 24.28.040 in its entirety, the fact that the homeowners could not
adequately maintain the interceptor pipe, on its own, does not support summary

judgment in favor of the homeowners.

       For the City's third argument, that the pipe aids only private property

owners, the City cites a 1977 City ordinance stating, "'The City will not assume

responsibility for maintenance of retention/detention facilities on private

                                            11
Crystal Ridge Homeowners Ass 'net al. v. City ofBothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



property."' CP at 337, 567 (emphasis omitted). But, as the City acknowledges, the

pipe is not a retention/detention facility and this ordinance does not address

drainage facilities. CP at 337. Therefore, it provides no support for summary

judgment in the City's favor.

      In Kiely, we explained that absent of intent an dedicate a particular property

interest, we would not imply meaning from the face of the plat:

      Because solid lines separate the alley from the properties, it is possible
      the Powers intended to convey to the public the alley as an entirely
      distinct property interest. ... Yet, the plat neither assigns meaning to
      the solid lines, nor includes anything but solid lines on the entire plat.
      Moreover, the Graves fail to direct the court as to how the plat lines
      should be interpreted. Absent such argument, we decline to imply
      meaning into the plat's use of lines.
173 Wash. 2d at 934-35.

      Here, the face of the plat shows no intent to dedicate a property interest in

the contents of the drainage easement to the County or the City for maintenance

purposes. And none of the evidence presented clearly leads us to interpret the plat

to impose a duty on the City to maintain the interceptor pipe.          The extrinsic

evidence presented relies primarily on the plat's reference to "stormwater

facilities" as opposed to "groundwater facilities." This evidence is unconvincing

because the plat's plain language indicates that the easement's scope does not

include the duty to maintain the pipe. And the County met neither of the SCC's

                                          12
Crystal Ridge Homeowners Ass 'net al. v. City of Bothell, No. 89533-3
(Gordon McCloud, J., Dissenting)



requirements to accept or not to accept responsibility. Absent evidence

demonstrating that the dedication included the duty to maintain the easement's

contents, this court should decline to imply such meaning.              Thus, summary

judgment in favor of the homeowners was improper; instead, summary judgment

in the City's favor was appropriate.

      V.     CONCLUSION

      As matter of law, absent an express dedication to maintain the contents of

the drainage easement-or any other action by the municipality to accept the duty

to maintain the contents-we cannot impose a duty on the City to operate and

maintain what is inside the drainage easement. Because the trial court should have

denied the homeowners' motion for summary judgment and granted the City's

motion for summary judgment, I would reverse the Court of Appeals. I therefore

respectfully dissent.




                                           13
Crystal Ridge Homeowners Ass 'net al. v. City ofBothell, No. 89533-3
(Gordon McCloud, J., Dissenting)




                                          14